 Case: 2:21-cv-00532-ALM-CMV Doc #: 9 Filed: 06/15/21 Page: 1 of 1 PAGEID #: 81




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

CRAIG W. CHURCHILL,
                                             CASE NO. 2:21-CV-00532
       Petitioner,                           CHIEF JUDGE ALGENON L. MARBLEY
                                             Magistrate Judge Chelsey M. Vascura
       v.

WARDEN, BELMONT
CORRECTIONAL INSTITUTION,

       Respondent.

                                            ORDER

       On May 11, 2021, the Magistrate Judge issued a Report and Recommendation

recommending that the petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 be

dismissed. (Doc. 8.) Although the parties were advised of the right to file objections to the

Magistrate Judge’s Report and Recommendation, and of the consequences of failing to do so, no

objections have been filed.

       The Report and Recommendation (Doc. 8) is ADOPTED and AFFIRMED. This action

is hereby DISMISSED.

       The Petitioner has waived the right to file an appeal by failing to file objections. See

Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

The Court therefore DECLINES to issue a certificate of appealability.

       IT IS SO ORDERED.

                                             _________________________________________
                                             ALGENON L. MARBLEY
                                             CHIEF UNITED STATES DISTRICT JUDGE

DATED: June 15, 2021
